Bigelow, J.
The written agreement signed by the plaintiff, an4 delivered simultaneously with the deed of the locus under which he claims title, operated as a license to the defendant to enter on the premises and cut and carry away the wood which he had bought of a former owner of the land. The wood sold to the defendant was expressly reserved in that agreement, and assented to by the plaintiff. An oral license to enter and take away wood under an agreement for its sale, while standing and *64growing on land, is valid, and, until revoked, is a justification of any entry made for the purpose of executing the contract of sale. Claflin v. Carpenter, 4 Met. 580.

Exceptions overruled.